DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 07/20/2020.
Claims 1-20 are pending.

Priority

This application is claimed and considered as a continuation of U.S. Patent Application No. 15/957,779 filed 04/19/2018.  Therefore, the effective filing date of this application is 04/19/2018.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 07/21/2020 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are enclosed with this Office action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 2, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 of U.S. Patent No. 10,719,508. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 15 of the earlier patent anticipate, suggest or render obvious all limitations as recited in claims 1, 2, 11 and 12 of this instant application.
Mapping of the rejection is as follows:
Instant Application				Patent No. 10,719,508
	Claims 1-2		rejected by		Claim 4
	Claims 11-12		rejected by		Claim 15

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed using one or more computing devices, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for providing low-latency responses to queries by generating and using a plurality of database views is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the 

Regarding claim 11, claim 11 recites one or more non-transitory computer-readable storage media storing instructions, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 11 reciting a method/technique for providing low-latency responses to queries by generating and using a plurality of database views is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 11 as well as its dependent claims 12-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0001], the application 15/957,779 has been patented, its information should be supplemented with its patent information (e.g., Patent No.).

Appropriate correction is required.

Claim Objections

Claims 4-5 and 14-15 are objected to because of the following informalities:  

Regarding claim 4, the limitation “an amount of date” in line 4 should be “an amount of update”.

Regarding claim 14, the limitation “an amount of date” in line 4 should be “an amount of update”.

	Claims 5 and 15 are objected as incorporating the informalities of claims 4 and 14 upon which they depend correspondingly.

Appropriate correction is required.

Allowable Subject Matter

Claims 3-10 and 13-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

It should be noted that no prior art rejection of claims 1-20.

The prior art of record does not disclose features of generating a plurality of database views based a first digital data and a second digital data stored in different digital data repositories using different storage formats and storing the plurality of database views in a third digital data repository using a column-oriented storage format as equivalently recited in independent claims 1 and 11.



















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164